Title: To Benjamin Franklin from Pageant veuve Rivaud, 18 December 1777: résumé
From: Rivaud, Veuve Pageant
To: Franklin, Benjamin


<Tournus in Burgundy, December 18, 1777, in French: I beg you to forward a letter to my son in New England. I have received two of his, and he is extremely uneasy at having heard nothing from me and my family. He is one of the engineers that the government selected to send to America. I am a mother who has lost her companion in joy and sorrow; the only pleasure left me is in my family. Allowing him to go grieved me, but he had a good offer.>
